COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  ROSSANA THOMPSON,                               §               No. 08-19-00300-CV

                        Appellant,                §                 Appeal from the

  v.                                              §                109th District Court

  SIX SHOOTER ENTERPRISES, LLC,                   §              of Crane County, Texas

                         Appellee.                §                    (TC# 6727)

                                              §
                                            ORDER

       On December 6, 2019, this Court issued an order for mediation referral. The order gave the

parties the opportunity to object within 10 days. The order also directed the parties to, within 20

days, confer and attempt to agree on a mediator. While the Court received correspondence from

the parties regarding their communications, the Court never received a firm indication that the

parties either did or did not agree to mediation. Finally, the order stated that mediation should be

held within 60 days. More than 60 days have elapsed since the December 6, 2019, order, and there

is no indication the parties ever agreed to a mediator or held mediation.

       Therefore, the Court, on its own motion, ORDERS the appeal to continue. The suspension

of the appellate timetable is lifted and the Record shall be filed in this Court on or before March

8, 2020.

       IT IS SO ORDERED this 7th day of February, 2020.


                                              PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.